                           021'$<                                          -XGJH'DYLG:+HUFKHU
    GZKEN        :DOOWR:DOO7LOH 6WRQH//&
                                      1. Continued Hearing re: Motion For Authority to Use Cash Collateral.
                                         Filed by Debtor Wall to Wall Tile & Stone, LLC (Schoen, Ava) (14)

                                      2. Continued Hearing re: Motion For Authority to Obtain Credit. Filed
                                         by Debtor Wall to Wall Tile & Stone, LLc (Schoen, Ava) (15)

                                      3. Continued Hearing re: Motion for Order Determining $GHTXDWH
                                         $VVXUDQFHWR8WLOLW\&RPSDQLHV)LOHGE\'HEWRU:DOOWR:DOO
                                         7LOH 6WRQH//& 6&+2(1$9$  

                                     :DOOWR:DOO7LOH 6WRQH//&GE 7,027+<-&21:$<
                                     867UXVWHH3RUWODQGXVW




                                                            See Sign in sheet attached




(YLGHQWLDU\+HDULQJ         <HV               1R   x

  1. Continued Final hearing re: Motion to Use Cash Collateral - 8/20/19 @ 2:30 Ctrm. 3.

  2. Continued Final hearing re: Motion to Obtain Credit - 8/20/19 @ 2:30 Ctrm. 3.

     Ms. Schoen to prepare orders extending Interim Use of Cash Collateral and Motion to Obtain Credit

     through August 20, 2019 subject to the same terms as the Interim Order.

  3. UST's objection re: adequate assurance payments to utility companies is overruled. Ms. Schoen to add a

     new paragraph to the Order stating " the order applies to utility companies that were served with or had

     actual notice of the motion."




                                                                        5XQ'DWH        
                            Case 19-32600-dwh11           Doc 80   Filed 08/05/19
Case 19-32600-dwh11   Doc 80   Filed 08/05/19
